Anderson's deposits made the bank a debtor, nothing more. The money from then on was property of the bank, to do with as it *Page 166 
pleased. The new bank did not take "over the deposited funds" which had lost their identity among the other assets of the old bank. All the new bank took over was the obligation to repay the amount of the deposits; that is, it became a simple contract debtor. Nothing has occurred, other than this decision, with any competence to convert the debtor into a trustee. "A trust so created * * * is a preference under another name." Jennings v. United States F.  G. Co.294 U.S. 216, 226, 55 S. Ct. 394, 398, 79 L. ed. 355. I protest against what seems to me is an artificial preference. We have too many already. The loss to depositors of our closed banks is large enough now without this new category of preferences.